Citation Nr: 1725097	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected venous varicosities of the left calf and distal thigh (hereinafter a "left varicose vein disability") and/or chronic lumbar strain and pain with degenerative changes.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes.  

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for a bilateral hip disability, a bilateral ankle disability, and a bilateral foot disability.  

The Veteran testified before a Veterans Law Judge (VLJ) at February 2010 and August 2014 videoconference hearings.  Transcripts of these hearings are of record.  In February 2017, the Veteran was notified that the VLJ who held his August 2014 hearing was no longer employed by the Board.  The Veteran declined the option to appear for another hearing.  38 C.F.R. § 20.717 (2016).

This case has an extensive procedural history.  Most recently, the case was brought before the Board in October 2014, at which time the Board denied service connection for a bilateral hip disability, a bilateral ankle disability, and a bilateral foot disability.  The Veteran appealed the October 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court vacated the October 2014 Board decision and remanded the matters for additional development consistent with the decision.  Subsequently, the Board remanded the service connection claims for a bilateral hip disability, a bilateral ankle disability, and a bilateral foot disability for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In a November 2016 rating decision, the Veteran was granted service connection for left hip osteoarthritis, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

In January 2017 and March 2017, the Veteran submitted additional evidence in support of his appeal.  In an April 2017 Informal Hearing Presentation, the Veteran's representative, on behalf of the Veteran, submitted a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed degenerative arthritis of the left ankle is caused by his service-connected left varicose vein disability.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his currently diagnosed arthritis of the left foot is caused by his service-connected left varicose vein disability.  

3.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed right hip osteoarthritis had its onset during active duty service, or is otherwise etiologically related to service; nor did it manifest within one year of separation from service; and it has not been caused or permanently aggravated by his service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes.  

4.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed right ankle arthritis had its onset during active duty service, or is otherwise etiologically related to service; nor did it manifest within one year of separation from service; and it has not been caused or permanently aggravated by his service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes.  

5.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed right foot arthritis had its onset during active duty service, or is otherwise etiologically related to service; nor did it manifest within one year of separation from service; and it has not been caused or permanently aggravated by his service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a left ankle disability, to include as secondary to service-connected left varicose vein disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish entitlement to service connection for a left foot disability, to include as secondary to service-connected left varicose vein disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for a right hip disability, to include as secondary to service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria to establish entitlement to service connection for a right ankle disability, to include as secondary to service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria to establish entitlement to service connection for a right foot disability, to include as secondary to service-connected left varicose vein disability and/or chronic lumbar strain and pain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in January 2006 and November 2006.  

In February 2010 and August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearings before a VLJ.  During those hearings the Veteran's representative and the VLJs explained the issues and asked the Veteran questions to ascertain the nature and history of his bilateral hip, bilateral ankle and bilateral foot disabilities.  The hearings were also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of those hearings; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in January 2007, April 2008, May 2010, and November 2012, with subsequent addendum opinions provided in March 2007, May 2008, June 2008, May 2011, July 2013, and November 2016.

Taking in their totality, the Board finds that the examination reports and opinions are adequate to decide the merits of the case, because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Service Connection

The Veteran contends that his current right hip arthritis, bilateral ankle arthritis, and bilateral foot arthritis were caused by his service-connected left varicose vein disability and chronic lumbar strain and pain with degenerative changes, or in combination thereof.  Specifically, the Veteran asserts that his service-connected left varicose vein disability and chronic lumbar strain caused pain in his left leg, which, in turn, has caused him to alter his gait to compensate for the pain.  Due to his altered gait, he developed arthritis of the right hip, bilateral ankles, and bilateral feet.  Additionally, the Veteran asserts that increased swelling of his left lower extremity due to his service-connected left varicose vein disability caused his current right hip, bilateral ankle and bilateral foot disabilities.  See April 2007 Notice of Disagreement, January 2010 Board hearing transcript, March 2011, August 2011, and September 2013 statements, August 2014 Board hearing transcript, and January 2017 and March 2017 statements.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records do not document any findings related to any complaints, treatment, or diagnosis for any hip, ankle or foot problems.  At his June 1970 separation examination, the Veteran had normal clinical evaluation results, except for phlebitis of the left calf.  In his associated report of medical history, he affirmatively denied having arthritis or rheumatism, bone, joint, or other deformity, or foot trouble.  

Post-service VA treatment records document that the Veteran has been treated for and diagnosed with moderate to severe degenerative joint disease of the left hip (July 2006 VA X-ray Report), osteoarthritis of the bilateral feet (October 2006 VA X-ray Report), degenerative joint disease (DJD) of the bilateral ankle (January 2007 VA examination) and moderate right hip osteoarthritis (November 2012 VA examination).  No etiological opinions were provided.  

At a January 2007 VA examination, the Veteran reported his history of feet, ankle and hip symptomatology that began in 2002 or 2003.  He noted that his feet and ankle pain were associated with swelling.  He specifically reported having left hip pain more prevalent than on his right hip.  Upon objective evaluation, including diagnostic testing, the Veteran was diagnosed with DJD of the feet, DJD of the ankles, DJD of the left hip, and bilateral trochanteric bursitis.  The Veteran's right hip x-ray was normal.  In an addendum March 2007 VA opinion, the VA examiner opined that it was less likely than not that the Veteran's DJD of his left hip, ankles, and feet were secondary to his service-connected chronic lumbar strain.  Finding that muscular pain in the back is not a recognized cause of DJD in the lower extremities, the VA examiner concluded that due to the Veteran's morbid obesity, it was more likely to be contributory to the degenerative changes in his hips, ankles, and feet.  

In an April 2008 VA examination report, the VA examiner continued to find evidence of arthritis in the Veteran's left hip, bilateral ankles, and bilateral feet, but an otherwise clinically normal right hip.  The Veteran essentially repeated the prior etiological opinion and rationale of the March 2007 VA examiner adding that the Veteran's development of his left hip arthritis and bilateral ankle and foot arthritis were due to the aging process accelerated by his chronic and morbid obesity.  A May 2008 addendum VA opinion addressed the Veteran's contention that his inability to exercise due to his service-connected chronic lumbar strain caused his weight gain, and thereby resulted in him developing arthritis in his hips, ankles, and feet.  The VA examiner found that the Veteran's back did not prevent him from performing low impact exercises, such as walking or water exercises, nor did it preclude him from following a diet to assist in weight loss.  

Discussing whether the Veteran's altered gait due to his service-connected left varicose vein disability caused his DJD of the left hip, ankles, and feet, the VA examiner, in a June 2008 VA addendum opinion, found that the Veteran had changes consistent with post-phlebitic syndrome of his left lower extremity.  Noting that the Veteran had left hip osteoarthritis, but not osteoarthritis of the right hip, the VA examiner acknowledged that the Veteran's weight and age would not severely affect one hip joint and not the other.  The VA examiner could not account for the cause of the Veteran's limping, as he would expect the stress to be placed more on his right lower extremity than his left lower extremity if it were due to his chronic left leg pain from the post-phlebitic syndrome.  Overall, the VA examiner concluded that all of these inconsistent findings made him unable to provide an opinion without resorting to mere speculation.  

Following another VA examination of the Veteran's hips, ankles and feet in May 2010, the VA examiner noted that the Veteran had reduced his weight by 20 percent since his last VA examination.  Diagnostic testing reconfirmed the diagnoses for the Veteran's left hip, bilateral ankle, and bilateral feet arthritis.  There continued to be no diagnosis for right hip arthritis.  In compliance with an April 2010 Board remand, the VA examiner provided an opinion solely addressing whether the Veteran service-connected chronic lumbar strain aggravated his left hip, bilateral ankles, and bilateral feet disabilities.  Opining that the Veteran's service-connected chronic lumbar strain was less likely than not to have aggravated his left hip, bilateral ankles, and bilateral feet arthritis, the VA examiner found no plausible mechanism based on well-established anatomic and biomechanic relationships that exists to explain the claimed relationship.  

The Veteran was provided another VA opinion in May 2011.  The VA examiner opined that the Veteran's left hip, bilateral ankle, and bilateral foot disabilities were not permanently aggravated by his service-connected chronic lumbar strain.  Acknowledging that biomechanical factors can increase the risk for osteoarthritis, the compensatory biomechanical mechanisms described by the Veteran were not found to be a credible cause for his current conditions as the Veteran presented with other more likely explanations.  The VA examiner concluded that the Veteran's increased age and history of morbid obesity were more likely the cause of the Veteran's lower extremity arthritis.  

In November 2012, the Veteran underwent another VA examination.  Upon objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with bilateral hip, bilateral ankle, and bilateral feet arthritis.  Citing relevant medical evidence and medical principles, the VA examiner concluded that the Veteran's service-connected chronic lumbar strain was less likely than not to have caused or aggravated any pain or arthritis in his hips, ankles, or feet.  Regarding the Veteran's contention that his altered gait caused by his service-connected left varicose vein disability caused or aggravated his hips, ankles and feet disabilities, the VA examiner found that there was little evidence in the record of when his altered gait began.  Of particular note, the VA examiner found that the Veteran's left hip arthritis was likely a large contributor to his current moderately antalgic gait.  Opining that it was less likely than not that the Veteran's service-connected left varicose vein disability caused or aggravated his bilateral hips, ankles, and feet disabilities, the VA examiner found that it was not common or expected for varicose veins and resulting edema and pain to significantly alter biomechanics to the degree to cause arthritis in the lower extremities.  The VA examiner also determined that the combination of the Veteran's service-connected chronic lumbar strain and left varicose vein disability were less likely than not to have caused or aggravated his arthritis of the hips, ankles, and feet.  Ultimately, his age, natural predisposition, and long history of morbid obesity continued to be considered the likely cause of his arthritis.  

In a July 2013 VA addendum opinion, the VA examiner reiterated the prior November 2012 VA opinion and underlying rationale.  However, he further explained that that the Veteran's left varicose vein disability would only contribute minimally to the Veteran's altered gait and that this would not be enough to cause arthritis in the lower extremities.

In September 2013, the Veteran submitted an August 2013 private opinion following an examination of the Veteran and review of his medical records.  The private physician found that the Veteran's left ankle and left foot pain were the result of significant swelling in his left leg due to his service-connected left varicose vein disability, but found no relationship with his bilateral hip pain and his service-connected disability.  Addressing the Veteran's diagnosed arthritis, the private physician concluded that his left hip and left ankle arthritis were not aggravated by his service-connected disabilities, but rather due to his age.  No discussion of his bilateral foot arthritis diagnosis was made.  

In October 2016, the Veteran's VA treating physician opined, upon a review of his medical records, that it was at least as likely as not that the Veteran's service-connected left varicose vein disability aggravated his bilateral hip, ankle and foot pain, because of the increased weight in his lower extremities.  

In November 2016, the Veteran was provided another VA opinion.  The VA examiner opined that it was at least as likely as not the Veteran's left hip DJD was permanently aggravated beyond normal progression by the service-connected left varicose vein disability, because of the heaviness of the left leg which resulted in more weight for the left hip to move with every step over time.  The VA examiner concluded that it would be mere speculation to conclude that the Veteran's bilateral ankle and feet DJD were more than likely than not due to or permanently aggravated by either the Veteran's service-connected chronic lumbar strain, left varicose vein disability, or the two in combination.  Acknowledging the swelling of the right lower extremity, the VA examiner noted that discomfort of the right lower extremity due to edema cannot be attributed to the service-connected left varicose vein disability.  Noting that osteoarthritis was multifactorial, the VA examiner determined that bilateral ankle and foot DJD was not out of the ordinary for a person the Veteran's age with a normal gait.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for left ankle arthritis and left foot arthritis are warranted.  The November 2016 VA examiner opined that the Veteran's left hip arthritis was caused by the increased weight on his left leg due to his service-connected left varicose vein disability.  On that same basis, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected left varicose vein disability also caused his left ankle and left foot arthritis, as they would also be impacted by the increased weight on his left leg.  Despite finding that osteoarthritis has a multifactorial etiology, the VA examiner found the Veteran's left lower extremity swelling to be significant enough to more likely be the cause of his left hip arthritis.  Therefore, the Board finds those same conclusions sufficient to apply reasonable doubt in favor of granting service connection for the Veteran's left ankle arthritis and left foot arthritis as secondary to his service-connected left varicose vein disability.  

However, a careful review of the subjective and clinical evidence demonstrates that the preponderance of the evidence weighs against finding service connection is warranted for the Veteran's right hip, right ankle, and right foot arthritis.  

As an initial matter, the Veteran does not contend, and the evidence does not show, that he had any right hip, right ankle or right foot problems during his active duty service.  The Veteran has not presented any medical evidence that his right hip, right ankle, or right foot arthritis were directly related to his service.  Therefore, service connection on a direct basis is not warranted.   

As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board has considered whether the Veteran is entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  The evidence does not show any evidence that his arthritis manifested within one year of separation from service.  Rather, the Veteran was diagnosed with right foot arthritis in 2006, right ankle arthritis in 2007 and right hip arthritis in 2012.  At no point has the Veteran asserted that he had continuous symptoms in his right hip, right ankle, or right foot since service.  Therefore, the Board finds that the Veteran is not entitled to service connection on a presumptive basis under either 38 C.F.R. § 3.307(a)(3) or under 38 C.F.R. § 3.303(b) for continuity of symptomatology.  

Finally, the Board finds that the Veteran's currently diagnosed right hip, right ankle, and right foot arthritis were not caused or aggravated by his service-connected chronic lumbar strain, left varicose vein disability, or the two in combination.  In this regard, the Board finds that the overwhelming medical consensus in the record is that the Veteran's service-connected chronic lumbar strain has no relationship to the Veteran's diagnosed arthritis of the right lower extremity.  Now, with regard to the Veteran's assertion that his service-connected left varicose vein disability caused or aggravated his arthritis of the right hip, right ankle and right foot, the Board finds that the November 2016 VA examiner's opinion is the most probative evidence of record.  Recognizing that the Veteran had right lower extremity discomfort due to edema, the November 2016 VA examiner found no association between that right lower extremity swelling and his service-connected left varicose vein disability.  The available medical evidence does not establish any medical link between the arthritis of the Veteran's right lower extremity and his service-connected disabilities, or in combination of the two.  For these reasons, the Board finds that service connection on a secondary basis for right hip, right ankle, and right foot arthritis are also not warranted.  

While the Board recognizes the Veteran's lay assertions that his currently diagnosed right hip, right ankle, and right foot arthritis were caused or aggravated by either his service-connected chronic lumbar strain or service-connected left varicose vein disability, or in combination of the two, the Board finds that the Veteran is not competent to provide such a medically complex etiological opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide a medical link between his current right hip, right ankle, and right foot arthritis and his service-connected chronic lumbar strain and left varicose vein disability, separately, or in combination.  So, the Veteran's assertions as to the etiology of his current right hip, right ankle, and right foot arthritis offer little probative value.

Additionally, the Board acknowledges that the Veteran has submitted several articles discussing the symptomatology, causes and effects of poor circulation and peripheral edema as well as articles addressing osteoarthritis.  However, the findings discussed in those articles were not based on the Veteran's specific history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the articles are general in nature, and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's service connections for left ankle and left foot arthritis are granted.  However, the Board also finds that preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for right hip, right ankle, and right foot arthritis, to include as secondary to service-connected varicosities of the left calf and distal thigh and/or chronic lumbar strain and pain with degenerative changes.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claims for right hip, right ankle, and right foot arthritis are denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a left foot disability is granted. 

Entitlement to service connection for a right hip disability, to include as secondary to service-connected varicosities of the left calf and distal thigh and/or chronic lumbar strain and pain with degenerative changes, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected varicosities of the left calf and distal thigh and/or chronic lumbar strain and pain with degenerative changes, is denied.  

Entitlement to service connection for a right foot disability, to include as secondary to service-connected varicosities of the left calf and distal thigh and/or chronic lumbar strain and pain with degenerative changes, is denied. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


